                        IN THE UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF GEORGIA

                                     AUGUSTA DIVISION

JEREMY NATHANIEL WILLIAMS,                       )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )            CV 119-165
                                                 )
LATASHA HARRIS and WARDEN                        )
EDWARD PAILBEN,                                  )
                                                 )
               Defendants.                       )
                                            _________

                                            ORDER
                                            _________

       Plaintiff, incarcerated at Augusta State Medical Prison (“ASMP”) in Grovetown,

Georgia, brought the above-captioned case pursuant to 42 U.S.C. § 1983. Because he is

proceeding in forma pauperis (“IFP”), Plaintiff’s complaint must be screened to protect potential

defendants. Phillips v. Mashburn, 746 F.2d 782, 785 (11th Cir. 1984); Al-Amin v. Donald, 165

F. App’x 733, 736 (11th Cir. 2006) (per curiam).

I.     SCREENING OF THE COMPLAINT

       A.      BACKGROUND

       Plaintiff names as Defendants: (1) Latasha Harris, Unit Manager; and (2) Warden

Edward Pailben. (Doc. no. 1, pp. 1, 4.) Taking all of Plaintiff’s factual allegations as true, as the

Court must for purposes of the present screening, the facts are as follows.

       In October 2018, prison officials placed Plaintiff in handcuffs while he was on suicide

watch for attempting to flood his cell. (Id. at 5.) Prison officials attempted to retrieve the

handcuffs, but Plaintiff refused. (Id.) In response, Unit Manager Harris instructed Cert Team
Officer Smith to spray Plaintiff with an unspecified substance. (Id.) Plaintiff’s hands were still

behind his back while Officer Smith sprayed Plaintiff. (Id.) Plaintiff states he was not “acting

up at the time.” (Id.)

       After the incident where Plaintiff was sprayed, Plaintiff stayed in Cell 313 for a month

without running water. (Id.) His toilet was full of excrement, and Officer Taylor would have to

pour a bucket full of water to flush the toilet. (Id.) Plaintiff states Unit Manager Harris caused

this because she would not let Plaintiff have running water. (Id.) Plaintiff further states he was

left in a cell without a mattress for a month because Unit Manager Harris would not let Plaintiff

have one. (Id.)     Plaintiff seeks $30,000 in compensatory damages and $30,000 in punitive

damages from each Defendant. (Id. at 6.)

       Liberally construing Plaintiff’s allegations in his favor and granting him the benefit of all

reasonable inferences to be derived from the facts alleged, the Court finds Plaintiff has arguably

stated a claims for excessive force and conditions of confinement against Unit Manager Harris.

See Hudson v. McMillian, 503 U.S. 1, 6 (1992) (“[T]he use of excessive physical force against a

prisoner may constitute cruel and unusual punishment [even] when the inmate does not suffer

serious injury.”); Brooks v. Warden, 800 F.3d 1295, 1304 (11th Cir. 2015) (“[E]very sister

circuit . . . has recognized that the deprivation of basic sanitary conditions can constitute an

Eighth Amendment violation.”); Chandler v. Baird, 926 F.2d 1057, 1063, 1065-66 (11th Cir.

1991) (finding Eighth Amendment violation where prisoner plaintiff deprived of toilet paper for

three days, running water for two days, and lack of soap, toothbrush, toothpaste, and linen). In a

companion Report and Recommendation, the Court recommends dismissal of Plaintiff’s

claims against Warden Edward Pailben.

                                                 2
II.    INSTRUCTIONS

       IT IS HEREBY ORDERED that service of process shall be effected on Unit Manager

Harris. The United States Marshal shall mail a copy of the complaint (doc. no. 1) and this Order

by first-class mail and request that the defendant waive formal service of the summons. Fed. R.

Civ. P. 4(d). Individual defendants have a duty to avoid unnecessary costs of serving the

summons, and if a defendant fails to comply with the request for waiver, the defendant must bear

the costs of personal service unless good cause can be shown for failure to return the waiver.

Fed. R. Civ. P. 4(d)(2). A defendant whose return of the waiver is timely does not have to

answer the complaint until sixty days after the date the Marshal mails the request for waiver.

Fed. R. Civ. P. 4(d)(3). However, service must be effected within 90 days of the date of this

Order, and the failure to do so may result in the dismissal of any unserved defendant or the entire

case. Fed. R. Civ. P. 4(m). Plaintiff is responsible for providing sufficient information for the

Marshal to identify and locate the defendant to effect service.

       IT IS FURTHER ORDERED that Plaintiff shall serve upon the defendant, or upon

their defense attorney if appearance has been entered by counsel, a copy of every further

pleading or other document submitted to the Court. Plaintiff shall include with the papers to be

filed a certificate stating the date a true and correct copy of any document was mailed to the

defendant or their counsel. Fed. R. Civ. P. 5; Loc. R. 5.1. Every pleading shall contain a caption

setting forth the name of the court, the title of the action, and the file number. Fed. R. Civ. P.

10(a). Any paper received by a District Judge or Magistrate Judge that has not been properly

filed with the Clerk of Court or that fails to include a caption or certificate of service will be

returned.

                                                 3
       It is Plaintiff’s duty to cooperate fully in any discovery that may be initiated by the

defendant. Upon being given at least five days notice of the scheduled deposition date, Plaintiff

shall appear and permit his deposition to be taken and shall answer, under oath and solemn

affirmation, any question that seeks information relevant to the subject matter of the pending

action. Failing to answer questions at the deposition or giving evasive or incomplete responses

to questions will not be tolerated and may subject Plaintiff to severe sanctions, including

dismissal of this case. The defendant shall ensure that Plaintiff’s deposition and any other

depositions in the case are taken within the 140-day discovery period allowed by this Court’s

Local Rules.

       While this action is pending, Plaintiff shall immediately inform this Court and opposing

counsel of any change of address. Failure to do so will result in dismissal of this case.

       Plaintiff must pursue this case; if Plaintiff does not press the case forward, the Court may

dismiss it for want of prosecution. Fed. R. Civ. P. 41; Loc. R. 41.1. If Plaintiff wishes to obtain

facts and information about the case from the defendant, Plaintiff must initiate discovery. See

generally Fed. R. Civ. P. 26 through 37 (containing the rules governing discovery and providing

for the basic methods of discovery). Plaintiff should begin discovery promptly and complete it

within four months after the filing of the first answer of a defendant named in the complaint

screened herein.

       Interrogatories are a practical method of discovery for pro se litigants. See Fed. R. Civ.

P. 33. Interrogatories shall not contain more than twenty-five questions. Id. Plaintiff must have

the Court’s permission to propound more than one set of interrogatories to a party. Discovery

materials should not be filed routinely with the Clerk of the Court; exceptions include when the

                                                  4
Court directs filing; when a party needs such materials in connection with a motion or response,

and then only to the extent necessary; and when needed for use at trial. If Plaintiff wishes to file

a motion to compel pursuant to Fed. R. Civ. P. 37, he should first contact the attorney for the

defendant and try to work out the problem; if Plaintiff proceeds with the motion to compel, he

should also file a statement certifying that he has contacted opposing counsel in a good faith

effort to resolve any dispute about discovery. Loc. R. 26.5.

        Plaintiff must maintain a set of records for the case. If papers are lost and new copies are

required, these may be obtained from the Clerk of the Court at the standard cost of fifty cents per

page.

        Under this Court’s Local Rules, a party opposing a motion to dismiss shall file and serve

his response to the motion within fourteen days of its service. “Failure to respond shall indicate

that there is no opposition to a motion.” Loc. R. 7.5. Therefore, if Plaintiff fails to respond to a

motion to dismiss, the Court will assume that there is no opposition to the defendant’s motion

and grant the dismissal.

        A response to a motion for summary judgment must be filed within twenty-one days after

service of the motion. Loc. R. 7.5, 56.1. A failure to respond shall indicate that there is no

opposition to the motion. Loc. R. 7.5. Furthermore, each material fact set forth in a defendant’s

statement of material facts will be deemed admitted unless specifically controverted by an

opposition statement. Should a defendant file a motion for summary judgment, Plaintiff is

advised that he will have the burden of establishing the existence of a genuine issue as to any

material fact in this case.    That burden cannot be carried by reliance on the conclusory

allegations contained within the complaint. Should a defendant’s motion for summary judgment

                                                 5
be supported by affidavit, Plaintiff must file counter-affidavits if he desires to contest the

defendant’s statement of the facts. Should Plaintiff fail to file opposing affidavits setting forth

specific facts showing that there is a genuine issue for trial, the consequences are these: any

factual assertions made in the defendant’s affidavits will be accepted as true and summary

judgment will be entered against Plaintiff pursuant to Fed. R. Civ. P. 56.

       SO ORDERED this 18th day of October, 2019, at Augusta, Georgia.




                                                 6
